Appeal from a part of an order of a Special Term, Supreme Court, Ulster County. The Board of Water Supply of the City of New York appeals from a portion of an order at Special Term confirming a report of Commissioners of Appraisal allowing business damage due to changes made by the City of New York affecting the flow of the Neversink River. Four groups of claimants are affected. No real estate owned by such claimants was taken by the city and these claimants had no legal title to riparian rights in the river and no easements. The basis of the awards is that claimants were licensees of the riparian owners and used the water for business purposes in pursuance of permission of the riparian owners; and suffered business loss by virtue of the city’s utilization of the river for water supply purposes. Such a situation comes within the literal language of the condemnation statute which provides that the owner of “ any established business ■9 9 9 directly or indirectly decreased in value ” because of “ the execution of any plans ” of the city “ for an additional water supply ” shall have a right of damages. (Administrative Code of City of New York, § K41-44.0.) This language is greatly broader than the usual condemnation statute, and sweeps in the incidental resulting damage to business on land not taken but having permissive rights to water actually exercised for business purposes. If the water has been changed so as to affect the business adversely it is an indirect result under a statute which includes decrease in value “directly or indirectly” caused by the execution of plans. We are of opinion the claims may be asserted and the amounts found by the commissioners and confirmed at Special Term are not so grossly disproportionate as to require interference on appeal. Order unanimously affirmed, with costs to respondents. Present — Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ. [22 Misc 2d 1028.]